t c summary opinion united_states tax_court julie j revolinski and kenneth t white petitioners v commissioner of internal revenue respondent docket no 3860-04s filed date julie j revolinski and kenneth t white pro sese gavin l greene for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioners’ federal_income_tax for the taxable_year of dollar_figure the issue for decision is whether a distribution of dollar_figure resulting from the surrender of a life_insurance_policy is includable in petitioners’ gross_income we hold that it is background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits at the time that the petition was filed petitioners resided in santa cruz california on date kenneth t white petitioner acquired a universal_life_insurance policy the policy with pacific mutual life_insurance co pacific life the policy entitled petitioner to withdraw funds against the policy’s accumulated value the policy defined accumulated value as the net amount of premiums premiums_paid less premium load_charge plus interest and dividends earned minus deductions eg withdrawal amounts mortality charges administrative charges insurance loads and rider chargers the policy also entitled petitioner to borrow against the policy as collateral up to the loan value available the policy defined loan value as the cash_surrender_value less loan interest and fees associated with the policy the policy defined cash_surrender_value as the accumulated value less the surrender charge and any policy loan debt the policy required loan repayment at any time before the lapse of the policy but loan interest was payable in advance with any unpaid interest to be added to the loan principal between and petitioner paid premiums on the policy as follows year amount_paid total dollar_figure big_number big_number big_number between date and date petitioner contacted pacific life to request funds from the policy allegedly for a downpayment on a home petitioner received the following distributions date processed loan amount interest charged payment amount total dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number it appears that petitioner made his requests by telephone pacific life classified these distributions as policy_loans for each distribution pacific life issued to petitioner a policy loan statement indicating the amount of the loan the interest charged and the outstanding loan balance petitioner was not required to sign any formal loan agreements with respect to these distributions petitioner never contacted pacific life regarding the classification of these distributions as policy_loans throughout the life of the policy pacific life sent petitioner an account statement at the end of each policy year reporting the following beginning accumulated value for the year premiums_paid premium load_charge cost of insurance charges mortality charges administrative charges insurance loads and rider charges interest earned withdrawal amount dividends earned the accumulated value at the end of the year current surrender charge current loan debt including unpaid loan interest and current cash_surrender_value according to the account statements the accumulated value of the policy on date increased from dollar_figure to dollar_figure as of date on date petitioner surrendered the policy as of that date petitioner’s investment in the policy was dollar_figure the accumulated value was dollar_figure the outstanding loans plus accrued interest payable was dollar_figure and the cash_surrender_value totaled dollar_figure ie dollar_figure less dollar_figure which petitioner received in cash for the taxable_year pacific life issued a form r distributions from pensions annuities retirement or profit- sharing plans iras insurance contracts etc reporting a gross distribution of dollar_figure and a taxable_distribution of dollar_figure pacific life computed the taxable_distribution as the accumulated value of dollar_figure less petitioner’s investment in the policy of dollar_figure petitioners did not report the distribution of dollar_figure on their federal_income_tax return respondent determined that petitioners received gross_income of dollar_figure from the surrender of the policy petitioners timely filed with the court a petition challenging respondent’s determination paragraph of the petition states in part i took out most of the cash_surrender_value of this policy in totaling dollar_figure as down payment on a home i made no payments nor did i receive any money from this account until when i received dollar_figure remaining cash_value to allow the policy to lapse total distributions dollar_figure the reported dollar_figure was kept by pacific life in fees and charges and never distributed to us note the insurance load was paid_by interest earned on my premium during the years the policy was in force it totaled dollar_figure if this value is taxable we would happily pay any_tax due on it discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 the burden_of_proof may shift to the commissioner under sec_7491 in certain circumstances on the basis of the record we hold that sec_7491 does not operate to place the burden_of_proof on respondent in short petitioners did not introduce testimony evidence sufficient to place in doubt the exactitude of the documentary record gross_income includes income from whatever source derived including but not limited to life_insurance contracts sec_61 as relevant to this case any amount which is received under a life_insurance_contract on its complete surrender and which is not received as an annuity shall be included in gross_income to the extent it exceeds the investment_in_the_contract sec_72 a c e ii the investment_in_the_contract is defined generally as the aggregate amount of premiums or other consideration paid for the contract less amounts previously received under the contract to the extent such latter amounts were excludable from gross_income sec_72 the parties do not dispute that the policy is a life_insurance_contract see sec_7702 petitioners contend that pacific life incorrectly computed the amounts on form 1099-r using the policy’s accumulated value rather than the cash_value petitioners argue that the distributions were withdrawals of petitioner’s investment and that pacific life classified the distributions as loans solely for internal bookkeeping purposes petitioners allege that petitioner withdrew his investment of dollar_figure as well as accumulated interest of dollar_figure by date and that petitioner received the cash_surrender_value of dollar_figure in date under their theory petitioners compute that they received a gross distribution of dollar_figure dollar_figure dollar_figure dollar_figure and that only the accumulated interest of dollar_figure that they actually received is taxable petitioners’ contention is misplaced petitioners now challenge for the first time pacific life’s classification of the distributions as true loans with respect to each distribution however petitioner received a policy loan statement clearly identifying each distribution as a policy loan in addition petitioner received annual statements indicating the outstanding loan balance including interest payable and the effect of the loan balance to the cash_surrender_value of the policy we find it remarkable that petitioners contend that the distributions were not loans when throughout the life of the policy petitioner never contacted pacific life to dispute pacific life’s classification of the distributions as loans based on the entirety of the record there is no evidence other than petitioner’s self-serving testimony that the distributions were anything other than loans under the terms of the policy for federal_income_tax purposes petitioner’s policy_loans constituted bona_fide indebtedness rather than a withdrawal of his investment see atwood v commissioner tcmemo_1999_61 next petitioners argue that pacific life’s internal loan classification created a fictitious tax_liability under petitioners’ reasoning petitioner withdrew the corpus of his investment which should have reduced the accumulated value but because pacific life classified the distributions as loans for internal bookkeeping purposes the accumulated value was artificially inflated and subsequent interest earned was computed on the basis of the inflated accumulated value with respect to the interest accruing on the inflated accumulated value petitioner argues that the interest of dollar_figure credited to his account is not taxable to him because he did not actually receive it petitioner claims that he received only dollar_figure in actual cash payments and that pacific life kept the dollar_figure to pay fees and charges associated with the policy we disagree there is no evidence in the record that pacific life classified the distributions as loans solely for internal accounting purposes as stated earlier the distributions at issue were policy_loans petitioner did not assume any personal liability for repayment of the loans and when he surrendered the policy the outstanding loan debt including interest was charged against the available proceeds in the policy’s accumulated value this satisfaction of the policy_loans was in effect a pro tanto payment of the policy proceeds to petitioners and constituted income to them see minnis v commissioner 71_tc_1049 in the alternative petitioners argue that taxable gain is calculated using the cash_value rather than the accumulated value in support of this contention petitioners rely on the use of the term cash_value in sec_72 regarding the allocation of amounts to income and investment sec_72 provides in part allocation of amounts to income and investment --for purposes of paragraph b -- a allocation to income --any amount to which this subsection applies shall be treated as allocable to income_on_the_contract to the extent that such amount does not exceed the excess if any of-- i the cash_value of the contract determined without regard to any surrender charge immediately before the amount is received over ii the investment_in_the_contract at such time emphasis added petitioners’ reliance is misplaced the distribution at issue resulted from petitioner’s surrender of the policy as stated earlier sec_72 applies to the surrender of a life_insurance_contract see sec_72 in contrast sec_72 applies only to the computation of annuities under sec_72 in fact sec_72 specifically provides that sec_72 shall not apply consequently the computation under sec_72 is not applicable for the reasons stated herein we hold that petitioners received a taxable_distribution of dollar_figure resulting from petitioner’s surrender of the policy accordingly we sustain respondent’s determination conclusion we have considered all of the other arguments made by petitioners and to the extent that we have not specifically addressed them we conclude they are without merit reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
